Citation Nr: 1620744	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to automobile or other conveyance and adaptive equipment.

3. Entitlement to a special home adaption grant.

4. Entitlement to specially adapted housing.

5. Entitlement to service connection for frontotemporal dementia (also claimed as traumatic brain injury).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to November 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2001 and January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2015; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required.

In August 2015 the Veteran submitted a copy of the decision awarding him Social Security Administration (SSA) disability benefits based on impairment from his osteoarthritis, degenerative lumbar and cervical spine disease, atypical night respiratory condition, fronto-temporal dementia, tachycardia, obesity, cognitive disorder, and plantar fasciitis.  However, the records underlying that decision have not been obtained and associated with the Veteran's VA claims file.

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, the Veteran's SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

Also, in January 2015, the Veteran filed a notice of disagreement with the AOJ's January 2015 decision denying entitlement to automobile or other conveyance and adaptive equipment, special home adaption grant, specially adapted housing, and service connection for frontotemporal dementia (also claimed as traumatic brain injury).  However, no statement of the case (SOC) has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is required for the AOJ to issue a SOC with respect to the issues. 

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

3. Send the Veteran a statement of the case concerning his claims for entitlement to automobile or other conveyance and adaptive equipment, special home adaption grant, specially adapted housing, and service connection for frontotemporal dementia (also claimed as traumatic brain injury).  If, and only if, he submits a timely substantive appeal in response to the statement of the case, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




